 1                                                                     Hon. Richard A. Jones
 2
 3
 4
 5
                             UNITED STATES DISTRICT COURT
 6
                            WESTERN DISTRICT OF WASHINGTON
 7                                    AT SEATTLE

 8
     UNITED STATES OF AMERICA,                  ) No. CR08-0388RAJ
 9                                              )
                    Plaintiff,                  )
10                                              )
               v.                               ) ORDER TO WAIVE THE HALFWAY
11                                              ) HOUSE SUBSISTENCE FEE
     KEVIN STOLTZ,                              )
12                                              )
                    Defendant.                  )
13                                              )
14         THIS MATTER has come before the undersigned on Defendant’s unopposed

15   motion to waive the halfway house subsistence fee. The Court has considered the

16   motion and records herein, and finding good cause,

17         The Court GRANTS the motion (Dkt. #73) and directs the Tacoma Residential

18   Re-entry Center (RRC) to waive its subsistence fee pertaining to Kevin Stoltz.

19         DATED this 16th day of August, 2019.

20
21
                                                     A
                                                     The Honorable Richard A. Jones
22                                                   United States District Judge
23
24
25
26

                                                               FEDERAL PUBLIC DEFENDER
       ORDER TO WAIVE THE HALFWAY HOUSE                           1601 Fifth Avenue, Suite 700
       SUBSISTENCE FEE                                              Seattle, Washington 98101
       (USA v. Stoltz / CR 08-0388 RAJ) - 1                                    (206) 553-1100
